NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDREW WINSTON ALLES;                           No.    18-73315
BERNADETTE ALOMA ALLES,
                                                Agency Nos. A075-635-301
                Petitioners,                                A075-639-417

 v.

MERRICK B. GARLAND, Attorney                    MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 6, 2022**
                                 Pasadena, California

Before: M. SMITH, BADE, and VANDYKE, Circuit Judges.

      Andrew Winston and Bernadette Aloma Alles, natives and citizens of Sri

Lanka, petition for review of a Board of Immigration Appeals (BIA) decision

denying their untimely and numerically barred motion to reopen their immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings. Because the parties are familiar with the facts, we do not recount them

here, except as necessary to provide context to our ruling. We review the denial of

a motion to reopen for abuse of discretion. Agonafer v. Sessions, 859 F.3d 1198,

1203 (9th Cir. 2017). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we

deny the petition.

      The BIA did not abuse its discretion in denying Petitioners’ third motion to

reopen, in which they alleged changed country conditions in Sri Lanka. See 8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii). To be entitled to reopening on that

basis, Petitioners needed to produce material evidence that country conditions have

changed, demonstrate that the evidence was not available during the prior hearings,

and show that the new evidence—together with the evidence presented at the

original hearing—would establish prima facie eligibility for relief. See Agonafer,

859 F.3d at 1204.

      The BIA adequately considered Petitioners’ evidence and reasonably

concluded it did not demonstrate materially changed conditions in Sri Lanka. See

Najmabadi v. Holder, 597 F.3d 983, 990–91 (9th Cir. 2010) (concluding that the

agency adequately considered evidence and “sufficiently announced its decision.”).

The BIA did not abuse its discretion in concluding that Petitioners had not satisfied

the prerequisites to warrant reopening their immigration proceedings. Likewise, we

find no legal or constitutional error in the BIA’s determination not to reopen the


                                          2
proceedings sua sponte. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (“[T]his

court has jurisdiction to review Board decisions denying sua sponte reopening for

the limited purpose of reviewing the reasoning behind the decisions for legal or

constitutional error.”).

      PETITION FOR REVIEW DENIED.




                                         3